COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '

                                               '               No. 08-14-00318-CR
 IN RE: LEONARD STRICKLAND,
                                               '         AN ORIGINAL PROCEEDING
                              Relator.
                                               '                IN MANDAMUS
                                               '


                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus and

the same being considered, it is the opinion of this Court that Relator=s petition should be

dismissed. We therefore dismiss the petition in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.